Filed Pursuant to Rule424(b)(3) File No.333-168173 PROSPECTUS SUPPLEMENT NO. 3 DATED AUGUST 18, 2011 TO THE PROSPECTUS DATED APRIL 11, 2011 RODOBO INTERNATIONAL, INC. Up to 1,733,334 Shares of Common Stock We are supplementing the Prospectus which was declared effective by the Securities and Exchange Commission on April 7, 2011, to provide information contained in our Quarterly Report on Form10-Q for the quarter ended June 30, 2011. Accordingly, this Prospectus Supplement No.3 includesour Quarterly Report on Form10-Q for the quarter ended June 30, 2011, which is annexed hereto in its entirety. This Prospectus Supplement No.3 is not complete without, and may not be delivered or utilized except in connection with, the Prospectus dated April 11, 2011, including any amendments and supplements thereto. Investing in our Common Stock involves a high degree of risk.Before making any investment in our Common Stock, you should read and carefully consider the risks described in this prospectus under “Risk Factors” beginning on page7 of the Prospectus. Neither the Securities and Exchange Commission nor any other regulatory body has approved or disapproved of these securities or determined if this Prospectus Supplement No.3 and the Prospectus are truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus Supplement No.3 is August 18, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-50340 RODOBO INTERNATIONAL, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 75-2980786 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 380 Changjiang Road, Nangang District Harbin, PRC (Address of Principal Executive Offices) (Zip Code) 011-86-451-82260522 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Larger accelerated filero Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 28,273,266 shares of common stock outstanding as ofAugust 11, 2011. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 27 Item 4. Controls and Procedures. 27 PART II – OTHER INFORMATION 28 Item 1. Legal Proceedings. 28 Item 6. Exhibits. 28 SIGNATURES 29 Unless otherwise specified or required by context, as used in this Quarterly Report, the terms “we,” “our,” “us” and the “Company” refer collectively to (i) Rodobo International, Inc., a Nevada corporation (“Rodobo”) formerly known as Navstar Media Holdings, Inc. (“Navstar”), (ii) Mega Profit Limited (“Cayman Mega”), a wholly-owned subsidiary of Rodobo and a Cayman Islands company, (iii) Harbin Mega Profit Enterprise Management & Consultation Co., Ltd. (“Harbin Mega”), a wholly-owned subsidiary of Cayman Mega and a wholly foreign-owned entity (“WFOE”) incorporated under the laws of the People’s Republic of China ( “PRC”or “China”),(iv) Harbin Rodobo Dairy Co., Ltd. (“Harbin Rodobo”), a wholly-owned subsidiary of Cayman Mega and a WFOE incorporated under the laws of PRC, (v) Harbin Tengshun Technical Development Co., Ltd. (“Tengshun Technology”), a PRC company and a wholly-owned subsidiary ofHarbin Mega, and (vi) Qinggang Mega Profit Agriculture Co, Ltd. (“Qinggang Mega”), a PRC company and a variable interest entity (“VIE”) which we control through the contractual arrangement (“VIE Arrangement”) between Qinggang Mega and Harbin Mega. In this Quarterly Report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common shares” refer to the common shares in our capital stock. References to “yuan”, “renminbi” or “RMB” are to the Chinese yuan, which is also known as the renminbi. 1 CAUTIONARY NOTE ON FORWARD LOOKING STATEMENTS In addition to historical information, this Quarterly Report on Form 10-Q contains forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. The forward looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those reflected in such forward looking statements. Factors that might cause such a difference include, but are not limited to, those discussed in the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Readers are cautioned not to place undue reliance on these forward looking statements, which reflect management’s opinions only as of the date thereof. In some cases, you can identify forward looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “projects,” “potential,” “proposed,” “intended” or “continue” or the negative of these terms or other comparable terminology. You should read statements that contain these words carefully, because they discuss our expectations about our future operating results or our future financial condition or state other forward looking information. Although we believe that the expectations reflected in the forward looking statements are reasonable, we cannot guarantee future results, growth rates, and levels of activity, performance or achievements. There may be events in the future that we are not able to accurately predict or control. All forward looking statements included in this Quarterly Report are based on information available to us on the date of this Quarterly Report.Except to the extent required by applicable laws or rules, we undertake no obligation to publicly update or revise any forward looking statement, whether as a result of new information, future events or otherwise. All subsequent written and oral forward looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the cautionary statements contained throughout this Quarterly Report. 2 PART I Item 1.Financial Statements RODOBO INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, September 30, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Other receivable - Inventories Prepaid expenses Advances to suppliers Total current assets Property, plant and equipment: Fixed assets, net of accumulated depreciation Construction in progress Total property, plant and equipment, net Biological assets, net Other assets: Deposits on land Intangible assets, net Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Short-term loans $ $ Accounts payable Other payable Accrued expenses Advance from customers - Due to related parties Total current liabilities Warrant liability Series A preferred stock, $0.0001 par value, 30,000,000 shares authorized, 2,000,000 shares issued and outstanding as of June 30, 2011 and September 30, 2010 Stockholders' equity Common stock, $0.0001 par value, 200,000,000 shares authorized, 28,273,266 and 28,003,726 shares issued and outstanding as of June 30, 2011 and September 30, 2010, respectively Additional paid in capital Additional paid in capital - warrants Subscription receivable ) ) Retained earnings Accumulated other comprehensive income Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 3 RODOBO INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For The Three Months Ended June 30, For The Nine Months Ended June 30, Net sales $ Cost of goods sold Gross profit Operating expenses: Distribution expenses General and administrative expenses Loss on sale of biological assets - - Impairment loss on biological assets - - Total operating expenses Operating (loss) income ) Subsidy income - - - Gain on bargain purchase - - - Interest expenses ) Change in fair value of warrants Other income (Loss) Income before income taxes ) Provision for income taxes - Net (loss) income $ ) $ $ $ Other comprehensive (loss) income: Foreign currency translation adjustment Comprehensive(loss) income $ ) $ $ $ (Loss) Earnings per share Basic $ ) $ $ $ Diluted $ ) $ $ $ Weighted average shares outstanding Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements 4 RODOBO INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For The Nine Months Ended June 30, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Allowance for doubtful accounts - Stock-based compensation Gain on bargain purchase - ) Change in fair value of warrants ) ) Loss on sale of biological assets - Impairment loss on biological assets - Changes in assets and liabilities: (Increase) decrease in - Accounts receivable and other receivables, net ) ) Inventories Prepaid expenses ) ) Advances to suppliers Increase (decrease) in - Accounts payable and other payable ) ) Accrued expenses ) ) Advance from customers ) Net cash provided by operating activities Cash flows from investing activities Purchase of property, plant and equipment ) ) Purchase of mature biological assets ) - Proceeds from sale of biological assets - Cash acquired in acquisitions, net of cash paid - Collection of loan to others - Collection of loan to shareholders - Net cash (used in) provided by investing activities ) Cash flows from financing activities Net proceeds from issuance of common stock - Proceeds from short-term loans Repayment of short-term loans ) ) Repayment of related party loans ) ) Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Income taxes paid $
